J-S37030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

PORTIE A. ROBERTSON,

                        Appellant                   No. 2606 EDA 2014


               Appeal from the PCRA Order August 13, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-1111151-1982


BEFORE: GANTMAN, P.J., SHOGAN, and LAZARUS, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED JULY 09, 2015

      Appellant, Portie A. Robertson, appeals pro se from the order entered

on August 13, 2014, that denied his fourth petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

      On August 26, 1982, Appellant and two cohorts fired numerous rounds

of gunfire into a crowd of people resulting in two deaths and multiple

injuries. On May 19, 1983, Appellant was found guilty of two counts of first-

degree murder and six counts of aggravated assault. Appellant filed timely

post-verdict motions that were denied on June 22, 1987. On that same day,

the trial court imposed sentences of life imprisonment for each of the

murders followed by six consecutive five-to-ten-year terms of incarceration

on the aggravated assault convictions. Since that time, Appellant has filed

numerous appeals and PCRA petitions.      Most recently, on April 22, 2014,
J-S37030-15


Appellant filed his fourth PCRA petition.   On July 2, 2014, the PCRA court

informed Appellant of its intention to dismiss the PCRA petition without a

hearing pursuant to Pa.R.Crim.P. 907, and on August 13, 2014, the PCRA

court dismissed Appellant’s petition as untimely. This appeal followed.

      On appeal, Appellant raised the following issues, which we have

reproduced verbatim:

      I. WHETHER THE PCRA COURT DECISION ABUSED ITS
      DISCRETION OR COMMITTED AN ERROR OF LAW AMOUNTS TO
      GOVERNMENTAL INTERFERNCE AS AN RESULT OF THE MANNER
      IN WHICH THE COURT HANDLED JUROR MISCONDUCT
      ALLEGATIONS AND IT WAS NOT A REQUIREMENT OF DUE
      DILIGENCE FOR THE DEFENDANT TO OBTAIN EVIDENCE OF
      JUROR MISCONDUCT ONCE ALLEGATION WAS BROUGHT TO THE
      COURT’S ATTENTION.

      II. WHETHER PCRA COURT DECISION ABUSED ITS DISCRETION
      OR COMMITTED AN ERROR OF LAW WHEN THE COURT FAILED
      TO RECUSE AND/OR DISQUALIFY HIMSELF FROM PRESIDING IN
      THE CASE WHEN THE RECORD DISCLOSES THAT THE JUDGE’S
      PRIOR    JUDGMENTS    EXERCISED    WAS     MANIFESTLY
      UNREASONABLE,PREJUDICIAL AND/OR BIAS.

Appellant’s Brief at 4.

      Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA

court’s determination is free of legal error. Commonwealth v. Phillips, 31

A.3d 317, 319 (Pa. Super. 2011) (citing Commonwealth v. Berry, 877

A.2d 479, 482 (Pa. Super. 2005)).     The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.




                                    -2-
J-S37030-15


Id. (citing Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super.

2001)).

       A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This time

requirement is mandatory and jurisdictional in nature, and the court may not

ignore it in order to reach the merits of the petition.    Commonwealth v.

Murray, 753 A.2d 201, 203 (Pa. 2000). A judgment of sentence “becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.”              42 Pa.C.S.

§ 9545(b)(3).

       However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii),

and (iii), is met.1 A petition invoking one of these exceptions must be filed

____________________________________________


1
    The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

(Footnote Continued Next Page)


                                           -3-
J-S37030-15


within sixty days of the date the claim could first have been presented. 42

Pa.C.S. § 9545(b)(2).          In order to be entitled to the exceptions to the

PCRA’s one-year filing deadline, “the petitioner must plead and prove

specific facts that demonstrate his claim was raised within the sixty-day time

frame” under section 9545(b)(2). Carr, 768 A.2d at 1167.

      Here, the trial court imposed sentence on June 22, 1987. This Court

affirmed Appellant’s judgment of sentence on August 8, 1989. On March 20,

1990, the Supreme Court of Pennsylvania denied Appellant’s petition for

allowance of appeal.        Therefore, Appellant’s judgment of sentence became

final on June 18, 1990, ninety days after the time for filing a petition for a

writ of certiorari with the United States Supreme Court expired. 42 Pa.C.S.

§ 9545(b)(3); U.S. Sup. Ct. R.13.            Appellant did not file the instant PCRA

petition until April 22, 2014.         Thus, the instant PCRA petition is patently

untimely.

      As previously stated, if a petitioner does not file a timely PCRA

petition, his petition may nevertheless be received under any of the three

limited exceptions to the timeliness requirements of the PCRA. 42 Pa.C.S.
                       _______________________
(Footnote Continued)

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                            -4-
J-S37030-15


§ 9545(b)(1). If a petitioner asserts one of these exceptions, he must file

his petition within sixty days of the date that the exception could be

asserted. 42 Pa.C.S. § 9545(b)(2).

      In   the   case   at   bar,   Appellant   baldly   claims   that   government

interference     prevented   him    from   asserting     claims   of   alleged   juror

misconduct.      Appellant’s Brief at 30, 34.       While interference with the

presentation of a claim by government officials can provide an exception to

the PCRA timing requirements pursuant to 42 Pa.C.S. § 9545(b)(1)(i),

Appellant has fallen woefully short in this regard as this issue was found

lacking in merit in prior PCRA petitions.            As the PCRA court noted,

Appellant’s PCRA petition and brief constitute a “lengthy and disingenuous

regurgitation of the alleged juror misconduct which has already been found

to be completely devoid of merit [and devoid of] any new allegations of facts

or evidence of [facts] with which to reassess either its merits or timeliness.”

PCRA Court Opinion, 10/10/14, at 2-3. Moreover, while Appellant mentions

government interference, he fails to provide any support for this claim or

even detail how the government interfered with his claim. Accordingly, we

agree with the PCRA court that Appellant’s fourth PCRA was untimely and no

exceptions apply.

      Because the PCRA petition was untimely, the PCRA court lacked

jurisdiction to address the claims presented and grant relief.                   See

Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002) (holding


                                        -5-
J-S37030-15


that PCRA court lacks jurisdiction to hear untimely petition). Likewise, we

lack the authority to address the merits of any substantive claims raised in

the PCRA petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007) (“[J]urisdictional time limits go to a court’s right or competency

to adjudicate a controversy.”).          Therefore, we affirm the order denying

Appellant’s fourth PCRA petition.2

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/9/2015




____________________________________________


2
   Appellant purports to raise an additional issue concerning prosecutorial
misconduct in his supplemental appellate brief.      However, nothing in
Appellant’s supplemental brief alters our conclusion that Appellant’s
underlying PCRA petition was untimely. Thus, we need not further address
Appellant’s supplemental brief.



                                           -6-